United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.U., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COATESVILLE VA MEDICAL CENTER,
Coatesville, PA, Employer
__________________________________________
Appearances:
Bonita Barbush Urban, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0185
Issued: December 17, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 17, 2020 appellant, through his representative, filed an appeal from a
May 18, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 21-0185.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.2
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a) (2009).

3

Id. at § 501.3(e).

The 180th day following the May 18, 2020 decision was November 14, 2020. As
November 14, 2020 was a Saturday, appellant had until Monday, November 16, 2020 to file an
appeal.4 However, as appellant did not file an appeal with the Board until November 17, 2020,
more than 180 days after the May 18, 2020 OWCP decision, the Board finds that the appeal
docketed as No. 21-0185 is untimely filed. The Board is without jurisdiction to review the appeal.
Appellant has not offered a reason to explain the failure to timely file an appeal with supporting
documentation sufficient to establish compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”5
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0185 is dismissed.
Issued: December 17, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 501.3(f)(2).

5

Id. at § 501.6(d).

2

